Tolman, J.
— This case is very similar to that of Kavaja v. Department of Labor and Industries, ante p. 284, 218 Pac. 196. Appellant was engaged in falling and bucking logs for the same employer, and by reason of the turning of a log on which he was standing, he was obliged to jump, and in so doing fell and struck his abdomen on a small log. He immediately complained of pain in the region of the blow, went to the hospital the next day where he was examined, ice packs were applied, and in a few days a case of appendicitis was found to exist, and later the appendix was removed. Other troubles and later operations appeared to have followed therefrom.
*288The department denied appellant’s claim for compensation on the ground that his disability was caused by disease, and not by injuries, and an appeal to the superior court followed. That tribunal, at the close of appellant’s case, dismissed the appeal, and affirmed the order of the department. An appeal to this court followed.
It seems to be admitted that appellant actually had appendicitis, but it is contended in his behalf that the disease was induced by, or followed as a result of, the injuries. As in the Kavaja case, there was testimony as to the possibility that appendicitis might so develop, or that the injuries might have contributed thereto; but the evidence goes no further, and as we there said, in effect, we cannot hold that a mere possibility can prevail over the positively stated,-contrary opinions of expert medical witnesses in such a matter so as to meet the burden of proof which the statute casts upon the appellant.
The judgment appealed from, therefore, must be and is hereby affirmed.
Main, C. J., Fullerton, and Parker, JJ., concur.